                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   STEVEN BUGGS,                                             No. C 19-0973 WHA (PR)
                                                                         10                    Petitioner,                              ORDER TO SHOW CAUSE;
                                                                                                                                        DENYING LEAVE TO PROCEED IN
                                                                         11        v.                                                   FORMA PAUPERIS; DIRECTING
United States District Court




                                                                                                                                        PETITIONER TO PAY FILING FEE
                               For the Northern District of California




                                                                         12   ROBERT NEUSCHMID,
                                                                         13                    Respondent.
                                                                                                                       /
                                                                         14
                                                                         15                                                INTRODUCTION
                                                                         16             Petitioner, a California prisoner, filed this pro se petition for a writ of habeas corpus
                                                                         17   pursuant to 28 U.S.C. 2254 challenging his state court conviction. For the reasons discussed
                                                                         18   below, respondent is ordered to show cause why the petition should not be granted.
                                                                         19             Petitioner’s prison trust account documents demonstrate he has sufficient funds to pay
                                                                         20   the $5.00 filing fee. Leave to proceed in forma pauperis is, therefore, DENIED. Petitioner must
                                                                         21   pay the $5.00 filing fee on or before May 23, 2019, or the case will be dismissed.
                                                                         22                                                 STATEMENT
                                                                         23             In 2015, petitioner was convicted in Alameda County Superior Court of murder. He was
                                                                         24   sentenced to a term of 82 years to life in state prison. His appeal to the California Court of
                                                                         25   Appeals was denied. The California Supreme Court denied his petition for review. Thereafter,
                                                                         26   petitioner filed the instant federal petition.
                                                                         27                                                  ANALYSIS
                                                                         28   A.        STANDARD OF REVIEW
                                                                                        This court may entertain a petition for writ of habeas corpus "in behalf of a person in
                                                                          1   custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                                                          2   violation of the Constitution or laws or treaties of the United States." 28 U.S.C. 2254(a); Rose
                                                                          3   v. Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading
                                                                          4   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ
                                                                          5   of habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state
                                                                          6   court must “specify all the grounds for relief which are available to the petitioner ... and shall
                                                                          7   set forth in summary form the facts supporting each of the grounds thus specified.” Rule 2(c) of
                                                                          8   the Rules Governing Section 2254 Cases, 28 U.S.C. foll. 2254. “‘[N]otice’ pleading is not
                                                                          9   sufficient, for the petition is expected to state facts that point to a ‘real possibility of
                                                                         10   constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d
                                                                         11   688, 689 (1st Cir. 1970)).
United States District Court
                               For the Northern District of California




                                                                         12   B.      LEGAL CLAIMS
                                                                         13           Petitioner claims that (1) the state failed to preserve material evidence; (2) evidence
                                                                         14   from an unduly suggestive identification procedure was used against him; (3) the trial court
                                                                         15   issued erroneous jury instructions; (4) the trial court admitted prejudicial evidence of other
                                                                         16   crimes; (5) the cumulative effect of the foregoing errors was prejudicial and rendered the trial
                                                                         17   unfair; and (6) he is entitled to re-sentencing under California Senate Bill 620. Federal habeas
                                                                         18   relief is not available on the final claim because it is base on state law. See Swarthout v. Cooke,
                                                                         19   131 S. Ct. 859, 861-62 (2011) (federal habeas writ is unavailable for violations of state law or
                                                                         20   for alleged error in the interpretation or application of state law). The other claims, when
                                                                         21   liberally construed, are cognizable and warrant a response.
                                                                         22                                             CONCLUSION
                                                                         23           1. The clerk shall mail a copy of this order and the petition with all attachments to the
                                                                         24   respondent and the respondent's attorney, the Attorney General of the State of California. The
                                                                         25   clerk shall also serve a copy of this order on the petitioner.
                                                                         26           2. Respondent shall file with the court and serve on petitioner, within ninety-one (91)
                                                                         27   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules
                                                                         28   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be


                                                                                                                                  2
                                                                          1   granted based on the claim found cognizable herein. Respondent shall file with the answer and
                                                                          2   serve on petitioner a copy of all portions of the state prison disciplinary proceedings that are
                                                                          3   relevant to a determination of the issues presented by the petition.
                                                                          4          If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the
                                                                          5   court and serving it on respondent within twenty-eight days of the date the answer is filed.
                                                                          6          3. Respondent may file, within ninety-one (91) days, a motion to dismiss on procedural
                                                                          7   grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the
                                                                          8   Rules Governing Section 2254 Cases. If respondent files such a motion, petitioner shall file
                                                                          9   with the court and serve on respondent an opposition or statement of non-opposition within
                                                                         10   twenty-eight days of the date the motion is filed, and respondent shall file with the court and
                                                                         11   serve on petitioner a reply within fourteen days of the date any opposition is filed.
United States District Court
                               For the Northern District of California




                                                                         12          4. Petitioner is reminded that all communications with the court must be served on
                                                                         13   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must
                                                                         14   keep the court informed of any change of address and must comply with the court's orders in a
                                                                         15   timely fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                                                         16   pursuant to Federal Rule of Civil Procedure 41(b).
                                                                         17          5. Leave to proceed in forma pauperis is DENIED. Petitioner must pay the $5.00 filing
                                                                         18   fee on or before May 23, 2019, or the case will be dismissed.
                                                                         19          IT IS SO ORDERED.
                                                                         20
                                                                              Dated: April    25   , 2019.
                                                                         21                                                         WILLIAM ALSUP
                                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               3
